DETAILED ACTION
Status of Claims: Claims 1-24 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “performing channel coding based on the PBCH payload, which includes a first part including most significant bits (MSBs) of a system frame number (SFN) and a second part including least significant bits (LSBs) of the SFN, by a polar code; wherein the SSS and the channel coded PBCH payload are transmitted based same antenna port” when considering with other limitations in the claims as a whole.
Independent claims 13 and 19 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “receiving, from a base station via the transceiver, a physical broadcast channel (PBCH) payload, which includes a first part including most significant bits (MSBs) of a system frame number (SFN) and a second part including least significant bits (LSBs) of the SFN; wherein the PBCH payload being channel coded by a polar code; and wherein the SSS and the channel coded PBCH payload 

Dependent claims 2-6, 8-12, 14-18, and 20-24 are allowed based on the virtue of their dependency on the allowed base claims 1, 7, 13, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476